DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  As discussed in [0052]-[0054], of the instant specification Fig. 1 illustrates the conventional method of inspecting components using a human worker 2 while Fig. 2 illustrates prior art component inspection machines using a server 4 ad machine learning to detect faulty components based on historically faulty components.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Conditional Claim Language:  No Patentable Weight
The language “when” is conditional claim language that has no patentable weight for a method claim.  In contrast, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims).
Method claim 1 includes conditional claim language as follows:
Claim 1:  “when it is determined that an image shot by an image pickup apparatus for a component to be tested with a first shooting parameter does not meet a preset condition, adjusting the first shooting parameter to a second shooting parameter”.
Each occurrence of such conditional claim language has been indicated by using bold and underline to identify the beginning of the conditional expression and italics to indicate the claim language being given no patentable weight.  
Specification
The disclosure is objected to because of the following informalities: the acronym “Mask R-CNN” acronym should be spelled out in [0074].
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. A suggested title is “Shooting Parameter Adjustment For Multi-Angle Camera System And Component Fault Detection”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2 and 3 enumerate lists of “shooting parameters” and the related “preset conditions”.  These terms are related by claim 1 specifying a determination that an image shot with a first shooting parameter does not meet a preset condition and then adjusting the shooting parameter (from first to second) when the preset condition is not met.
More specifically, claim 2 recites the following alternatives for the shooting parameters as “comprises at least one
“a distance between the image pickup apparatus and the component to be tested”, 
“a brightness of the image pickup apparatus”,
“a color of the image pickup apparatus”, and
“a focal length of the image pickup apparatus”. 
Claim 3 recites the following alternatives for the preset condition as “one or more of the following: 
that a coverage area of the component to be tested in the image meets a preset size, 
“that a surface position presented by the component to be tested in the image meets a preset surface position, 
that the image meets a preset brightness, 
that the image meets a preset color value, and 
that the image meets a preset sharpness.
Moreover, claim 3 is dependent upon claim 2.  Thus, reading these claims together results in very large number of possible combinations.  More specifically, claims 2 and 3 recite at least one of 4 parameters and one or more of 5 preset conditions which results in a large number of factorial combinations.  
The instant specification, however, only describes a few of these combinations.  See [0064]-[0066] which only discusses:
adjusting the object-camera distance when the area covered by the component is smaller than S2;
rotating the camera when the angle between the central axis and the horizontal direction is smaller than alpha;
increasing exposure or turning on the flash when the current ambient light (measuring image “brightness”) is insufficient;
adjusting the focal length of the camera to meet a preset sharpness; and
“when the color of the image shot by image pickup apparatus is inaccurate at this time due to the problem such as inaccurate color value of the image pickup apparatus, the color value of the image pickup apparatus can be adjusted to achieve focusing, so that the color value of the image shot by the image pickup apparatus for the component to be tested with the adjusted focal length meets the preset color value as shown in FIG. 7.”
In sum, Applicant has only provided written description support for 5 combinations of shooting parameter and preset condition and not the large number of combinations recited by the broad language of claims 2 and 3.  The lack of disclosure regarding the other combinations raises serious doubt as to possession of the broadly claimed invention at the time of filing.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites “wherein the first shooting parameter and the second shooting parameter both comprise multiple shooting angles” and “wherein the first image comprises multiple images shot at multiple shooting angles”.  It is unclear if the shooting parameter(s) or the “first image” includes multiple images shot at multiple shooting angles.  Moreover, the term “first image” is singular such that it is improper and indefinite to refer to a “first image” as comprising multiple images.  Moreover, the concept of multiple shooting angles is not clearly recited in claim 1.
Claim 1 is directed to component fault detection that recites “component to be tested” in lines 3 and 7.  But after the component is tested in the “performing fault detection” it is confusing and indefinite to thereafter refer to the component as “to be tested” as is recited in claim 1, line 11 and also in claims 3-5, 7-19.  
The same problems occur in parallel independent claim 10 and its dependent claims 11-14 and 16-19.
Claims 6 and 15 are indefinite due to their dependency upon claims 1 or 10.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-12, and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shah (US-2020/0160497 A1).
Claim 1
	In regards to claim 1, Shah discloses a method for component fault detection based on an image {see Fig. 1A showing a component fault detection including image inspection module 145 and image control module 140 that identifies defects/faults based on an image as per Fig. 3A, including steps 308, 316, 318, 320}, comprising:
when it is determined that an image shot by an image pickup apparatus for a  component to be tested with a first shooting parameter does not meet a preset condition, adjusting the first shooting parameter to a second shooting parameter, wherein the first shooting parameter and the second shooting parameter both comprise multiple shooting angles {although no patentable weight need be assigned to this paragraph due to the contingent phrase, art is being applied in the interests of compact prosecution and to address the apparatus claims 10-19 for which patentable weight is being assigned.  See Fig. 3A which determines whether the image is processable by a machine learning algorithm (step 306).  As explained in [0094]-[0095] this determination 
controlling the image pickup apparatus to shoot for the component to be tested with the second shooting parameter to obtain a first image that meets the preset condition, wherein the first image comprises multiple images shot at multiple shooting angles {See Fig. 3A and [0095]-[0097].  After determining that the contrast metric does not meet the threshold, the method proceeds to steps 310/312 in which a new version of the image may be generated with the adjusted (second) shooting parameters (illumination settings).  In regards to multiple shooting angles, see Figs. 1A with cameras 118, 124 at different angles.  See also [0053]-[0056] discussing top/side view cameras 118 , 124 that is moveable in X, Y, and Z directions and rotate based on instructions from control module 140 to shoot the images at various, desired angles/positions.  See also [0101] discussing multi-threaded processing or multiple object images}; and
performing fault detection on the component to be tested according to the first image {see Fig. 3A and [0098]-[0102], particularly steps 308 and 316 which identifies defects in the image while noting that these steps follow the generation of the new version of the image (steps 310/312) such that the new versions (first image) are subjected to fault detection}. 


Claim 2
In regards to claim 2, Shah discloses wherein each of the first shooting parameter and the second shooting parameter further comprises at least one of the following parameters: a distance between the image pickup apparatus and the component to be tested, a brightness of the image pickup apparatus, a color of the image pickup apparatus, and a focal length of the image pickup apparatus
{See Fig. 3A and [0095]-[0097].  After determining that the contrast metric does not meet the threshold, the method proceeds to steps 310/312 in which a new version of the image may be generated with the adjusted (second) shooting parameters (illumination settings) such that the brightness (light sources) of the image pickup apparatus are adjusted which corresponds to the instant spec [0066] which turns on the flash to increase brightness}, 
wherein the first shooting parameter and the second shooting parameter is different in at least one of the parameters {see above citations wherein the illumination settings are changed/different}.
Claim 3
In regards to claim 3, Shah discloses wherein the preset condition comprises one or more of the following: that a coverage area of the component to be tested in the image meets a preset size, that a surface position presented by the component to be tested in the image meets a preset surface position, that the image meets a preset brightness, that the image meets a preset color value, and that the image meets a preset sharpness {See Fig. 3A and [0095]-[0097].  After determining that the contrast metric (preset brightness or sharpness) does not meet the threshold, the method 
Claim 5
In regards to claim 5, Shah discloses wherein the performing fault detection on the component to be tested according to the first image comprises:
inputting the first image into a machine learning model to obtain a fault detection result of the component to be tested {see Fig. 3 steps 308, 316 and [0083]}; 
wherein the machine learning model is obtained by images of multiple historical components, and an image of each historical component comprises multiple images shot at different shooting angles {see [0098], [0115], [0138] and particularly [0144]-[0145] in which the training of the machine learning model is ongoing such that as new images are generated the model may be applied to identify defects in those new images.  As detailed above, the new images generated and evaluated by Shah includes images at different shooting angles. Therefore, the training of these new images includes historical components from multiple images shot at different shooting angles as claimed}.
Claim 6
In regards to claim 6, Shah discloses controlling the image pickup apparatus to shoot for the multiple historical components to obtain images of the multiple historical components that meet the preset condition {see Fig. 3A that loops through shooting 
training the images of the multiple historical components through a machine learning algorithm to obtain the machine learning model, wherein the machine learning model comprises an image feature of a faulty component in the multiple historical components, and an image feature of a normal component in the multiple historical components {see [0138] discussing the machine learning model that includes defect-free (normal component) and objects with defects (faulty component).  See also [0144]-[0145]}.
Claim 7
In regards to claim 7, Shah discloses wherein the fault detection result of the component to be tested comprises: that the component to be tested is normal, that the component to be tested has a fault with which the machine learning model has been trained, and that the component to be tested has a fault with which the machine learning model is not trained {see [0138]-[0145] and particularly [0145] discussing component failure due to undetected (not trained) defects and using this information (fault detection result) to feed back those images in an updated learning process to reduce future false negatives which is within the broadest reasonable interpretation of this claim in light of the specification, particularly [0019]-[0020] of the instant spec indicates that “not trained” is an indication/result that the machine learning model needs to be updated}.
Claim 8
In regards to claim 8, Shah discloses wherein when the detection result of the component to be tested is that the component to be tested has a fault with which the machine learning model is not trained, the first image is inputted into the machine learning model for training, to update the machine learning model {see [0138]-[0145] and particularly [0145] discussing component failure due to undetected (not trained) defects and using this information (fault detection result) to feed back those images in an updated learning process to reduce future false negatives which aligns with [0019]-[0020] of the instant spec indicates that “not trained” is an indication/result that the machine learning model needs to be updated}.
Claim 9
In regards to claim 9, Shah discloses wherein after performing fault detection on the component to be tested according to the first image, the method further comprises:
sending indication information to a server when it is determined that the component to be tested is faulty {see Fig. 3A, step 318 which sends an indication of failure to, e.g. have the defect removed, prevented from shipping to a user, scrapped, etc. as further discussed in [0104]-[0106].  For server see [0173], [0178]}.

Claims 10-12 and 14-18
The rejection of claims 1-3 and 5-9 above applies mutatis mutandis to the corresponding limitations of claims 10-12 and 14-18, respectively while noting that the above citations include citations to both apparatus and method disclosures.  With respect to claim 10, Shah also discloses at least one processor; and a memory 
Claim 19
In regards to claim 19, Shah discloses a non-transitory computer-readable storage medium, having computer instructions stored thereon {see Fig. 11 and [0173]-[0178] including processing device 1102, main memory 1104 and computer-implementations of the disclosed methodology including a computer readable storing medium 1124}, wherein the computer instructions are used to enable a computer to execute the method according to claim 1 {see rejection of claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shah, Nguyen (US 20190318465 A1) and Ishimaru (US 2001/0030296 A1).
Claim 19
	In regards to claim 19, Shah discloses wherein the multiple shooting angles are used to shoot for the component to be tested from 
Although Shah discloses shooting angles/sides that include top, left, right, front and back and also provides for multiple images of different regions by relative motion between the camera and object, Shah is not relied upon to disclose the bottom shooting direction or shooting is performed from three directions from each side.
Nguyen is a highly analogous reference that teaches object flaw inspection device shown in Figs. 1-4, 5 and [0004]-[0009]. Nguyen also teaches multiple shooting angles are used to shoot for the component to be tested from six sides: top, bottom, left, right, front and back sides {Fig. 1 and [0022]-[0024] discussing front imaging station 125, back imaging station 128 and edge imaging station 126 that images all sides of the component being tested for defects.  See also [0039] clarifying that front surface, back 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Shah’s multi-side camera system to include imaging a bottom view such that the multiple shooting angles are used to shoot for the component to be tested from six sides: top, bottom, left, right, front and back sides as taught by Ngyuen because doing so provides a more comprehensive view of the object under test such that flaws/faults may be detected on all sides of the object and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Neither Shah or Nguyen is relied upon to disclose shooting is performed from three directions from each side.  
Ishimaru is a highly analogous system and method for inspecting/detecting faults in an object.  See Figs. 1, 5, 6, and 10.  Ishimaru also teaches shooting is performed from three directions from each side {See [0028], [0094]-[0098] and Fig. 10-12D showing/discussing a high angle, medium angle and low angle detection systems 5a, 5b, 5c.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination of Shah and Ngyuen providing a multi-side camera system for all sides thereof to include shooting is performed from three directions from each side as taught by Ishimaru because doing so permits 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486